Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Non-Final Office action is in response to the application filed on December 20th, 2018 and in response to Applicant’s Arguments/Remarks filed on April 13th, 2021. Claims 1-8, and 10-21 are pending, claims 10-20 have been withdrawn without traverse in the reply filed on April 16th, 2019.
Priority
3.	Application 16/227,706 was filed on December 20th, 2018. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13th, 2021 has been entered.

Response to Arguments
6.	Applicant argues that the claims are “patent eligible because they do not fall under [the] enumerated groupings of abstract idea[s].” More specifically Applicant argues that the “instant claims do not merely recite ‘methods of organizing human activity,’ but instead recite several detailed steps and features that point to specific improvements in computing device capabilities.” Examiner notes that the Applicant specifically points to limitations regarding receiving data representing policy and payment authorization requests, receiving an indication of a transaction and in response to the indication of the transaction outputting a notification to reject an attempted purchase. Examiner respectfully maintains that the claimed invention is drawn to the abstract idea of managing transaction authorization and more specifically: receiving data of a transaction approval policy comprising a maximum transaction amount, a threshold transaction frequency, and a virtual account number, receiving data of a plurality of payment authorization requests associated with an attempted purchase, identifying for each of the payment authorization requests a sales merchant, identifying a plurality of micro-transactions based on the transaction amount and sales merchant, receive an indication for each of the micro-transactions, and outputting a notification to reject an attempted purchase based on the timestamps and a quantity of micro-transactions that occur within a predetermined amount of time which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, specifically mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing 
7.	Applicant argues that the claims are analogous to those in Ex Parte Fanaru (Appeal No. 2017-002898). The argument is not persuasive because Examiner notes PTAB decisions do not represent Office Policy. PTAB decisions are non-precedential and therefore, arguing PTAB decisions is not persuasive. Furthermore, PTAB decisions are specific to the fact pattern of the particular case and are therefore not applicable to the other applications. Examiner notes that the features of the pending application were examined using the same determination as that of Ex Parte Fanaru. Examiner further notes that the PTAB found that the claims at issue directed to “[d]ifferent analytics data 
8.	Applicant argues that the claims “are patent eligible because they recite a practical application.” Examiner notes the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, claim 1 recites a memory device, processor and computing device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Examiner further notes that the purported advance over the prior art of the claimed invention is a way of managing transaction authorization by preventing excessive transactions utilizing a threshold.  It is a well-established to use thresholds for fraud prevention in transactions in the real world both on and off-line, which is a business solution to a 
9.	Applicant argues that “the [c]laims amount to significantly more than an alleged abstract idea.” Examiner respectfully disagrees. Examiner further notes that the argument that the Office Action recites that the “additional elements… comprise or include well-understood, routine, and conventional activities previously known to the industry” on page 11 is not in fact in the previous Office Action. Examiner would further like to make clear that the conventional steps are directed toward the technical processes. The statement of Alice “conventional steps, specified at a high level of generality,’ [is] not ‘enough’ to supply an ‘inventive concept.’ (134 S. Ct. at 2357 (citing Mayo, 132 S. Ct. at 1300, 1297, 1294) was in respect to the technological processes. Alice was making clear that limiting the use of the idea to a particular technological environment or recitation of generic computer hardware is insufficient. The focus of the performing repetitive calculations”, “receiving, processing, and storing data”, and “receiving or transmitting data over a network” (see USPTO's July 2015 Update: Subject Matter Eligibility) and these functions have been recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(D)). Setting limitations when an account number expires and using thresholds to prevent excessive online micro-transactions are business solutions to business problems, and it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology. Examiner notes that using thresholds to prevent excessive transactions is a business solution to a business problem and is not an issue specifically unique to the Internet, or even online gaming. Restricting the number of transactions made by a child or spouse is not an issue specifically unique to the Internet. Examiner further notes that having an account number expire to eliminate the ability to pay after a maximum amount of funds have been used is not an issue specifically unique to the Internet, or even online gaming either. Limiting the invention to in-play online micro-transactions is simply a field of use and does not add a meaningful limit on the abstract idea. Instead, we determine, based on the current record, that the claims use a conventional, general purpose computer to perform generic computer functions, i.e., accessing memory, receiving and storing data, processing to transform some data, and outputting data, to solve a business not technical problem. An improvement in the judicial exception itself is not an improvement in technology. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-8 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 and 21 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 1, recites limitations relating to managing transaction authorization and more specifically: receiving data of a transaction approval policy comprising a maximum transaction amount, a threshold transaction frequency, and a virtual account number, receiving data of a plurality of payment authorization requests associated with an attempted purchase, identifying for each of the payment authorization requests a sales merchant, identifying a plurality of micro-transactions based on the transaction amount and sales merchant, receive an indication for each of the micro-transactions, and outputting a notification to reject an attempted purchase based on the timestamps and a quantity of micro-transactions that occur within a predetermined amount of time.  Claim 1 also recites the micro-transactions are in-play transactions and the virtual account number expires after using a maximum amount of funds. 
These above limitations as drafted, under their broadest reasonable interpretation, are a fundamental economic principle or practice, specifically mitigating risk and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, claim 1 (and dependent claims) only recite the additional element of a memory device, processor, and computing device. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 1 (and dependent claims) are directed to an 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites a memory device, processor, and computing device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)).  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. The claim is not patent eligible. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). Applicant’s specification recites relevant details in at least the following sections:  Paragraph [0047]. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even 
Dependent claims 2-8 and 21 further define the abstract idea that is present in independent claims 1 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-8 and 21 are directed to an abstract idea and claims 1-8 and 21 are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






November 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693